Citation Nr: 0943222	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
October 24, 2006

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period since October 24, 2006.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating, effective from August 6, 2004.  

By the way of a March 2008 rating decision, the RO increased 
the disability rating from 10 to 30 percent, effective from 
October 24, 2006.  The increased rating claim remains in 
controversy as the rating remains less than the maximum 
available schedular benefit awardable.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the disability due 
to PTSD has been manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, diminished 
interest, and irritability, mild impairment of concentration, 
sleep impairment, and mild memory loss.

2.  At no point during the appeal period, does the evidence 
show that disability due to PTSD has become so severe as to 
result in occupational and social impairment, with reduced 
reliability and productivity, or difficulty in establishing 
and maintaining effective work relationships.  




CONCLUSIONS OF LAW

1.  For the period prior to October 24, 2006, the schedular 
criteria have been met for a 30 percent disability rating, 
and no higher, for PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

2.  At no point since the effective date of service 
connection, have the schedular criteria been met for a rating 
in excess of 30 percent for disability due to PTSD.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and it dealt 
with VA's duties to notify and assist a veteran with regard 
to his or her claim for benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

When VA receives a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA will inform the 
veteran, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  VA must also provide the 
veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection for PTSD in the April 2005 decision.  In the 
context of a claim for an initial rating increase after 
service connection has been granted, the VCAA requires that 
the Secretary need only provide the veteran with a generic 
notice after the initial claim for benefits has been filed 
and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is 
required in the adjudication process because of the other 
forms of notice - such as notice contained in the rating 
decision and statement of the case (SOC) - have already 
provided the claimant with the notice of law applicable to 
the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 
1055 (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the veteran 
with regard to his claim, VA also has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in April 2005, 
August 2006 and March 2008. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
 


2.  Increased Rating for PTSD

Factual Background 

The Veteran claims entitlement to a higher evaluation for his 
PTSD.  The disability due to PTSD is currently rated as 10 
percent disabling prior to October 24, 2006, and it is rated 
as 30 percent disabling since October 24, 2006. 

A review of the claims folders shows that the Veteran first 
sought treatment for his PTSD symptoms in October 2003, 
shortly after he had been discharged from a month and half-
long hospitalization for polysubstance abuse.  

The claims folder contains the Veteran's treatment records 
from VA Medical Center in Hampton.  These records show that 
the Veteran underwent a PTSD intake assessment in October 
2003.  In the assessment report, the examiner noted that the 
Veteran complained of intrusive thoughts, occasional 
nightmares, avoidance of others, sleeping impairment, and 
hyperviligance.  On mental status, the examiner observed the 
Veteran had normal and coherent speech, he did not show signs 
of acute psychotic symptoms, his mood and affect were 
anxious, and his insight and judgment were intact.  The 
Veteran denied symptoms of hallucinations, suicidal ideations 
and homicidal ideations.  The Veteran was diagnosed with 
chronic PTSD.  The Veteran's subsequent VA treatment records 
contained similar findings to those already mentioned. 

The claims folder also contains the reports of three VA 
examinations that were conducted in conjunction with the 
Veteran's claim.  

The Veteran underwent his first VA examination in April 2005.  
In that examination report, the examiner noted the Veteran 
reported many similar complaints to those mentioned above.  
On mental status examination, the examiner observed that the 
Veteran was orient, his behavior was polite and cooperative, 
his mood and affect were euthymic, and his thought process 
was normal.  There was no evidence of suicidal or homicidal 
thoughts or evidence of manic behavior.  The examiner 
diagnosed with Veteran with PTSD.  He noted that the 
Veteran's symptoms were mild and he assigned the Veteran a 
Global Assessment Functioning (GAF) scaled score of 55.  

In August 2006, the Veteran was afforded his next VA 
examination.  In that examination report, the examiner noted 
that the Veteran primarily complained of sleeping impairment.  
The examiner recorded that the Veteran's PTSD symptoms were 
manifested by recurrent thoughts, avoidance of stimuli 
associated with his trauma, detachment from others, 
diminished interest, sleep impairment, irritability, 
difficulty concentrating and hyper-vigilance.  There was no 
evidence of impaired memory, suicidal or homicidal thoughts, 
or inappropriate behavior.  The examiner evaluated the 
Veteran with poor insight and poor judgment.  The examiner 
noted that the Veteran's symptoms have caused him social and 
occupational impairment; however, he found that, overall, the 
Veteran's symptoms were mild.  The Veteran was assigned a GAF 
scaled score of 55. 

The Veteran underwent his third VA examination in March 2008.  
The examination report shows the Veteran continued to 
complain of irritability, sleeping impairment, nightmares, 
and social isolation.  The examiner observed many of the same 
objective findings that were noted in the pervious 
examination report.  The examiner found that the degree of 
the Veteran's impairment due to his PTSD was mild.  The 
examiner noted that the Veteran had several secondary 
psychiatric diagnoses that included alcohol dependence in 
sustained partial remission, heroin abuse in sustained full 
remission, and cocaine abuse in sustained full remission.  
The examiner did not associate these conditions with the 
Veteran's PTSD.  The examiner found that the severity of the 
Veteran's overall mental health problems was moderate and did 
not prevent the Veteran from performing work.  The Veteran 
was assigned a GAF scaled score of 55. 

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.;  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

From the date of his claim, August 6, 2004, the Veteran's 
disability due to PTSD has been rated as 10 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 10 
percent disability rating is warranted for Occupational and 
social impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

In a subsequent rating decision, the RO increased the 
disability to 30 percent disabling, effective from October 
24, 2006.  Under the criteria found at Diagnostic Code 9411, 
a 30 percent rating is warranted when psychiatric disability 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  Higher disability ratings 
are warranted when more severe symptomatology is shown.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination and it highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability.  VAOPGCPREC 
10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
  
Regarding the GAF score relevant to the case at hand, the 
following applies: a GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  


Analysis

At the outset, it is noted that this appeal is from the 
initial rating assigned with the grant of service connection, 
and although the RO has assigned "staged ratings", the Board 
finds that the signs and symptoms manifested by the Veteran's 
PTSD have been shown to be relatively consistent during the 
entire appeal period under Code 9411.  The VA October 2003 
intake evaluation and the VA examination reports from April 
2005, August 2006 and March 2008 all contain the similar 
objective medical findings.  As such, the Board does not find 
that current staged ratings are appropriate at this time.  
Rather, the Board finds that the Veteran's PTSD is better 
evaluated under a single rating for the entire period under 
appeal. 

The April 2005 VA examination report showed objective 
findings of sleep impairment, invasive thoughts, 
irritability, anxiety, hypervigilance, and other symptoms as 
noted above.  The examiners in the August 2005 and March 2008 
VA examination reports recorded similar findings.  As 
reflected in medical evidence of record, the Veteran's PTSD 
symptoms have likely contributed to some difficulty 
functioning at work and in social situations with others, but 
as shown in the three VA examinations, his symptoms were 
mild.  These objective findings more closely approximate the 
criteria for a 30 percent disability rating, and are 
insufficient to warrant a rating to the next higher, 50 
percent, rating for PTSD.  

At no point during the appeal period does the Veteran's 
overall PTSD symptomatology meet the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, and impaired abstract thinking, or other symptoms 
that are characteristic of a 50 percent rating.  Rather, the 
Veteran effectively participated during his examinations and 
in treatment sessions, he denied panic attacks, and he has 
demonstrated that he has organized goal directed thought 
process.  

It is noted that throughout this period, the Veteran has been 
assigned a GAF scaled score of 55.  As described above, a GAF 
scaled score between 51 and 60 represents moderate symptoms, 
or moderate difficulty in social or occupational functioning.  
This score, however, also includes the Veteran's other 
psychological disorders which have not been associated with 
the Veteran's PTSD.  Even though the Veteran's overall mental 
health status has been characterized as moderate, the 
Veteran's symptoms manifested by his PTSD have been 
consistently characterized as mild. 

In short, after a review of all the evidence of record, the 
Board finds that for the entire period under appeal, the 
objective medical findings of record more closely approximate 
the symptoms listed under the criteria for the 30 percent 
disability rating.  At no point does the medical evidence 
show that his symptomatology warrants an assignment of the 
next higher, 50 percent, rating for PTSD (and does not 
approximate those criteria).  The evidence is strongly in 
favor of the current 30 percent rating for the entire period 
on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Accordingly, the claim for a rating in excess of 10 percent 
for the period prior to October 24, 2006 is granted, and a 30 
percent rating is warranted for this period.  The claim for a 
rating in excess of 30 percent for the period since October 
24, 2006 is denied.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  The Board observes that the Rating 
Schedule provides for numerous higher ratings for the 
psychiatric disorder, including a potential 100 percent 
evaluation for the service-connected adjustment disorder.  As 
explained above, the Veteran does not have the symptoms 
identified in the criteria that warrant a rating in excess of 
30 percent disabling.  

Additionally, the Veteran's disability has not required 
frequent periods of hospitalization due to his PTSD.  The 
evidence of record does show that the Veteran was 
hospitalization in 2003 for polysubstance abuse, but at no 
point in the record, was the Veteran's history of 
polysubstance abuse associated with his PTSD disability.  
Further, while the record shows that the Veteran has been 
unemployed during this period, none of the examination 
reports contains objective findings to show that the Veteran 
is unemployable because of his PTSD symptoms.  

The Board finds that the 30 percent evaluation for the entire 
appeal period adequately addresses the Veteran's occupational 
impairment during this time.  This case does not present 
"exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 30 percent 
ratings assigned, the Rating Schedule is adequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD.



ORDER

Entitlement to an increased rating to 30 percent, and no 
higher, for PTSD, is granted for the period prior to October 
24, 2006.

Entitlement to a rating in excess of 30 percent for PTSD, for 
any period since the effective date of service connection, is 
denied.   



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


